IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

SAN ANTONIO DIVISION
ROCKY LEANDRO OROSCO, §
TDCJ No. 02002399, Petitioner §
Vv. § Civil Action No. SA-18-CA-1075
§ DAE (HJB)
LORIE DAVIS, Director, §

Texas Department of Criminal Justice,§

Correctional Institutions Division, §
Respondent. §
ORDER

On the motion of Respondent, Assistant Attorney General Deanna Vella
is substituted for Willis B. H. Chambers as lead counsel for Respondent.
It is so ORDERED.

n
SIGNED on this the . day of Siptemn bey, 2019.

PrP

Henry J. Bemporad
United States Magistrate Judge
